Citation Nr: 0605058	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for 
allergic rhinitis with sinusitis.  

3.  Entitlement to an increased (compensable) rating for 
bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
November 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of April 1999 and September 2000 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

(The decision below addresses the veteran's claims for 
service connection for PTSD and for an increased 
(compensable) rating for allergic rhinitis with sinusitis.  
Consideration of the remaining issue on appeal is deferred 
pending completion of the evidentiary development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran's allergic rhinitis with sinusitis is 
manifested by headaches and serous nasal discharge, without 
prolonged antibiotic treatment, more than 2 non-
incapacitating episodes of sinusitis per year, evidence of 
polyps, or greater than 50 percent nasal obstruction.  




CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  

2.  The criteria for a compensable rating for allergic 
rhinitis with sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, 
Diagnostic Codes 6510-6514, 6522 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
for service connection for PTSD and for an increased 
(compensable) rating for allergic rhinitis with sinusitis has 
been accomplished.  

In this respect, through a March 2004 notice letter, 
statements of the case (SOC) in December 2001, and 
supplemental SOCs (SSOC) in July and September 2005, the RO 
notified the veteran and her representative of the legal 
criteria governing her claims, the evidence that had been 
considered in connection with her claims, and the bases for 
the denial of her claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate her claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  The veteran was also 
requested to provide to the RO any pertinent evidence in her 
possession.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements clearly have been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which [s]he 
[was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that any late notice in 
this case under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The veteran's service medical records have been 
associated with the claims file, as have treatment records 
from the VA Medical Center (VAMC) in Dallas, Texas, as well 
as some private treatment records.  In this regard, a March 
2003 Board letter to the veteran requested that the veteran 
provide the necessary medical information releases (VA Form 
21-4142) for a number of identified non-VA physicians and 
medical care facilities.  The veteran did reply to the 
Board's request.  Likewise, the veteran did not respond to 
the RO's subsequent March 2004 notice letter.  In addition 
the veteran has been provided a number of VA examinations; 
the reports of which are of record.  Significantly, neither 
the veteran nor her representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claims that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  PTSD

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  An amendment to 38 C.F.R. § 3.304(f), which became 
effective May 7, 2002 (during the course of the veteran's 
appeal), which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3) (2005).  

The veteran's November 1979 report of medical examination at 
separation notes nervous trouble of unknown etiology.  The 
veteran has been service connected for major depression and 
is currently in receipt of a 70 percent rating for that 
disability.  The veteran alleges that she has PTSD due to the 
death of one of her children during her period of active 
service.  The Board finds here that the question of 
corroboration of any claimed in-service stressor need not be 
addressed because the first essential criterion for a grant 
of service connection for PTSD-a current medical diagnosis 
of the condition-is not met.  

In this regard, a March 1998 discharge record from The Haven 
(hospital), where the veteran had been an inpatient from 
February to March 1998, reflects a final Axis I diagnosis of 
severe, recurrent major depressive disorder and of PTSD.  The 
Haven hospital discharge record, however, provides no 
explanation or basis for the diagnosis of PTSD.  A June 1998 
medical verification form from USLIFE Companies which was 
completed by James Kelley, M. D., who is noted as affiliated 
with the United States Postal Service, also reflects a 
diagnosis of severe, recurrent major depressive disorder and 
of PTSD.  However, the cited diagnosis by Dr. Kelley appears 
nothing more than a recitation of the diagnosis given by a 
doctor at The Haven, as the June 1998 medical verification 
form reflects the veteran's inpatient treatment at that 
medical facility.  The only other reference to PTSD occurs in 
an October 1998 VA discharge instructions form (VA 10-7978M) 
which includes the notation, "Consult PTSD program VA 
Dallas."  Otherwise, reports of VA examination in May 1994, 
July 1996, October 1997, and June 2000, reflect diagnoses for 
major depression and do not note diagnoses of PTSD.  

At the same time, the Board finds most probative those 
reports of VA examination in March 2004 and December 2004 
(with a subsequent June 2005 addendum to the report of 
December 2004 examination).  In those instances, the 
examiners conducted clinical evaluations of the veteran and 
considered her reported and documented medical history.  The 
report of the March 2004 examination reflects the examiner's 
diagnosis of Axis I major depression with psychotic features 
in the past.  

The examiner opined as follows:

I do not see [PTSD].  One person stuck that in at 
[T]he Haven, but gave no findings to justify 
their thinking or to explain it.  I am not seeing 
it listed throughout the rest of the chart by 
other people.  No special situations were 
diagnosed or expressed.  

Likewise, the report of December 2004 VA examination reflects 
the examiner's Axis I diagnosis of major depression.  In the 
June 2005 addendum, the same examiner indicated that any 
previous diagnosis, even if correct and valid, did not 
obviate the more recent diagnosis, and he continued to find 
the veteran as suffering only from major depression.  

Here, the Board finds that those medical diagnoses and 
opinions offered by the VA examiners in March 2004 and 
December 2004 (with the accompanying June 2005 addendum), 
which were clearly based both upon examination of the veteran 
and full consideration of her claims file, are the more 
probative opinions on the question of whether the veteran has 
PTSD.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998) 
(it is the responsibility of VA adjudicators to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another); see also Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993).  As the Board finds that the 
negative opinion evidence is entitled to more weight on the 
question of medical diagnosis, it follows that the 
preponderance of the competent evidence weighs against the 
claim for service connection for PTSD.  

The Board does not doubt the sincerity of the veteran's 
beliefs that she currently has PTSD as a result of her in-
service experiences.  However, Congress has specifically 
limited entitlement to service connection for instances in 
which disease or injury have resulted in a known disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, as the weight of the 
competent medical evidence reflects that the veteran does not 
have PTSD, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B. Allergic Rhinitis with Sinusitis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In September 1995, the RO granted service connection and 
assigned a noncompensable disability rating for allergic 
rhinitis with sinusitis.  In August 1999, the veteran sought 
an increased rating for her disability.  

The veteran's allergic rhinitis with sinusitis has been rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6522 for allergic or 
vasomotor rhinitis.  Under this Code, a 10 percent rating is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 30 
percent evaluation is warranted for allergic or vasomotor 
rhinitis with polyps.  This is the highest available rating 
under this Code.  

Likewise, the veteran's disability has also been considered 
under the general rating formula for sinusitis.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  A 
noncompensable rating is warranted for sinusitis detected by 
X-ray only.  A 10 percent evaluation is warranted with one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  It is also noted 
that an incapacitating episode of sinusitis means one that 
requires bed-rest and treatment by a physician.  

In this case, the Board does not find the veteran's 
disability warrants a compensable rating under diagnostic 
code 6522.  In this regard, private treatment records reflect 
diagnoses for allergic rhinitis.  A report of March 2001 VA 
examination reflects that evaluation of the nose revealed 
slightly hyperemic nasal mucosa with adequate bilateral nasal 
airway.  A report of March 2004 VA examination reflects the 
veteran's right nasal passage as 20 percent obstructed and 
the left nasal passage without obstruction.  A subsequent VA 
examination in March 2005 reflects the examiner's finding of 
somewhat inflamed, swollen, and pale nasal mucosa, but 
otherwise no reported finding of polyps or of obstruction.  
His diagnosis was mild to moderate rhinitis.  

Here, while the examiner did describe the veteran's rhinitis 
as mild to moderate, the criteria allow for a compensable 
rating only on clinical finding of physical abnormality such 
as polyps or obstruction of a certain level.  In the 
veteran's case, the medical evidence simply does not reflect 
nasal polyps or greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
Therefore, a compensable rating under diagnostic code 6522 is 
not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

Additionally, the Board does not find that a compensable 
rating is warranted under the general rating formula for 
sinusitis.  In this regard, while clinical records document a 
history of sinusitis reported by the veteran, the report of 
the March 2001 VA examination reflects the examiner's finding 
of no evidence of sinusitis.  Likewise, in the report of the 
March 2004 VA examination, the examiner noted that the 
veteran did not have any serious paranasal sinus problem.  He 
commented that he did not believe that the veteran had ever 
had a problem with major sinusitis but instead related her 
condition to vasomotor rhinitis.  While the veteran was noted 
as complaining of headaches, she also reported that her 
disability did not exhibit crusting, scabbing, and/or 
purulent nasal discharge.  She additionally reported that any 
antibiotic treatment she had received for her condition was 
not prolonged and lasted only for five day periods.  The 
examiner further commented that the veteran never had had 
radical nasal surgery or chronic osteomyelitis.  

Additionally, as noted above, the February 2005 CT scan was 
negative for any paranasal abnormality, and while the VA 
examiner in March 2005 did find somewhat inflamed, swollen, 
and pale nasal mucosa, his diagnosis was mild to moderate 
rhinitis, and not sinusitis.  As such, the medical evidence 
strongly suggests that the veteran does not suffer from 
sinusitis of a degree that a higher rating would be 
warranted.  However, even accepting that she does suffer from 
sinusitis, the medical evidence does not reflect prolonged 
antibiotic treatment, purulent discharge or crusting, or 
radical nasal surgery and/or osteomyelitis.  As such, a 
compensable rating under the general rating formula for 
sinusitis is not warranted.  38 C.F.R. § 4.97, Diagnostic 
Codes 6510-6514.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the claim under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to and discussed in the 
December 2001 SOC).  Here, there is an absence of evidence of 
marked interference with employment (i.e., beyond that 
contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards.  The criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a compensable 
rating for allergic rhinitis with sinusitis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for PTSD is denied.  

Entitlement to an increased (compensable) rating for allergic 
rhinitis with sinusitis is denied.  


REMAND

With respect to the claim for an increased (compensable) 
rating for bronchitis, the Board notes that the veteran's 
disability is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6600 (2005).  Under this Code, the criteria provide, in 
particular, for compensation based on findings from a 
pulmonary function test (PFT).  A PFT, among other things, 
results in calculations of forced expiratory volume in one 
second (FEV-1), the ratio of forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC), diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)), as well as the maximum oxygen consumption 
in ml/kg/min.  

A review of the record reflects pulmonary function tests in 
March 2001 and March 2005, neither of which reported findings 
regarding the DLCO (SB) or maximum oxygen consumption.  As 
such, the Board can not say that a compensable rating would 
not be warranted absent current findings pertinent to DLCO 
(SB) and maximum oxygen consumption.  Hence, the RO should 
schedule the veteran for a VA respiratory examination, which 
should include a PFT with all findings responsive to the 
applicable rating criteria.  See 38 U.S.C.A. § 5103A.  The 
veteran is advised that, failure to report to any scheduled 
examination, without good cause, will result in denial of her 
claim. See 38 C.F.R. § 3.655(b) (2005). 

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claim on 
appeal.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for an increased (compensable) 
rating for bronchitis that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA respiratory 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the veteran.  All 
necessary tests and studies should be 
accomplished  and all clinical findings 
should be reported in detail.  

The examiner should arrange for pulmonary 
function studies to be accomplished, with 
FEV-1, FEV-1/FVC, DLCO (SB), and maximum 
oxygen consumption (in ml/kg/min) results 
noted.  The examiner should comment on 
the veteran's effort.  If any of these 
particular test results cannot be obtain, 
the examiner must provide an explanation.  
The examiner must also report whether the 
veteran evidences cor pulmonale, right 
ventricular hypertrophy or pulmonary 
hypertension, and/or whether the veteran 
is in need of outpatient oxygen therapy.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for an 
increased (compensable) rating for 
bronchitis in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and her representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


